Citation Nr: 18100075
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-37 584
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
Entitlement to service connection for tinnitus is granted.  
FINDING OF FACT
There is competent evidence that the Veteran was exposed to loud noise in service and the Veterans current tinnitus had its onset during service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for tinnitus have been satisfied.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from October 1988 to October 1991.
In October 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
VA has established certain rules and presumptions for chronic diseases, such as organic diseases of the nervous system including tinnitus.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d. 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  
With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
There is competing evidence as to when the Veterans tinnitus began.  During his VA examination the Veteran reported that he was unable to recall when tinnitus had its onset.  During his hearing, the Veteran was specifically asked if he experienced ringing in the ears during service, to which he replied he had experienced this every time he was in the gun mount and fired the 3 inch gun and that he recalled a discussion with the separation examiner that he should get hearing aids.  He testified that, at best, his right ear was protected with electronic communications gear when he was in the gun mount or helping land helicopters.  The left ear was not protected.  Further, the service treatment records demonstrate the Veteran sought treatment for left ear pain and partial loss of hearing in the left ear.  The Board of Veterans Appeals (Board) finds the response during the hearing to be more probative as to the existence of tinnitus during service.  The Veterans response at the VA examination leaves open the possibility of the onset of tinnitus during service.  Conversely, at the hearing the Veteran specifically remembered ringing in his ears during service.  Thus, the Board finds that the Veteran has competently and credibly asserted that he had tinnitus during service.  He has also competently and credibly asserted he has tinnitus currently.
As tinnitus, a chronic disease, was present during service, and is present currently, and is not clearly attributable to an intercurrent cause, service connection is granted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Fountain, 27 Vet. App. at 271.
REMANDED ISSUES
The issues of entitlement to service connection for a foot disability, to include bilateral pes planus, and entitlement to service connection for a cardiovascular disorder, to include as due to an undiagnosed illness as a result of exposure during Persian Gulf War service, are remanded for additional development.  
The Veteran essentially contends he has a foot disability, which could be pes planus, as a result of his military service.  The issue has been changed to reflect as such.  The opinion obtained in connection with his appeal as to this issue does not sufficiently address all diagnosed foot disorders or whether pes planus, which appears to have not pre-existed service, was caused by military service.  As for the claimed cardiovascular disorder, the adverse opinion was offered without the benefit of an appropriate cardiovascular examination.  Thus, additional examinations are necessary.  
The matters are REMANDED for the following action
 
1.  The Veteran should be afforded a VA foot examination to determine the nature of any foot disability diagnosed on examination, or previously diagnosed during the appeal period  to specifically include pes planus, hallux valgus, plantar fasciitis, metatarsalgia, degenerative joint disease/enthesophyte, contusion versus cuboid fracture, sinus tarsitis, possible peroneal tendon rupture, and/or  possible coalition (see 3/7/13 treatment record from Central Texas Foot and Ankle Center; 11/18/13 VA examination reports; 11/17/18 Disability Benefits Questionnaire)  and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of either foot (to specifically include those listed above) arose during service or is otherwise related to service.  
If there are any foot symptoms not accounted for by the diagnosed foot disabilities, the examiner should specifically note what those symptoms are, their severity, and if their existence is objectively verifiable. 
A rationale for all opinions expressed should be provided.  The examiner is asked to specifically discuss the Veterans statements that he was constantly on his feet in service and had multiple stress impacts by sliding down ship stairs and landing on hard metal plates at the bottom.  The Veteran also asserts his boots contributed to his current foot problems.
2.  The Veteran should be afforded a VA cardiovascular examination to determine the nature of any cardiac disability and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should list all appropriate cardiovascular diagnoses.  For each diagnosed disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service.  
If there are any symptoms the Veteran asserts are the result of a cardiovascular disorder which are not accounted for by the diagnosed disorders, the examiner should specifically note what those symptoms are, their severity, and if their existence is objectively verifiable. 
A rationale for all opinions expressed should be provided.  The examiner is asked to discuss the clinical significance of the February 1990 service EKG showing premature ventricular contractions (PVC) and the post-service EKG, which also showed PVC and appears to be diagnosed as a probably benign ventricular ectopic beat.
The examiner is also asked to discuss the Veterans assertions he has a cardiovascular problem causing shortness of breath and chest pain that resulted from an accident aboard ship with a fuel line causing a hard impact to his chest (sternum) and spilling JP4 fuel in his vicinity.  The Board notes the Veteran has submitted literature suggesting jet fuel exposure can result in cardiovascular problems.  
3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

